DETAILED ACTION

This office action is in response to the RCE and amendment filed on 12/23/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Claims 1, 3, 5-7, 9, 14, 18, 22, and 24 have been amended.
Claims 4 and 27 have been cancelled.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Objections
Claims 24-26 is objected to because of the following informalities:  
As newly amended, claim 24 appears to leave a gap in the logical address block being classified as hot, warm or cold when the placement factor is equal to 50% of the average placement factor.  While there is nothing inherently wrong with how the classification is claimed, the examiner wishes to point this out to the applicant in case this was not done intentionally.  
Claims 25-26 are objected to because they depend from a base claim that is currently objected to without curing the deficiencies of the base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11-17, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 24 each recite the limitation "the total number of logical block addresses" in lines 12-13, 13-14, and 13-14 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitations "the total placement factors for all valid logical blocks addresses” and “the total number of valid un-erased logical block addresses” in lines 2 and 2-3 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 5-9, 11-13, 15-17, and 25-26 are rejected because they depend on a respective base claim that has been rejected under this statute and fails to cure the deficiencies of the respective base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1-3, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiueh et al. (US 2012/0239869), Tang et al. (US 2014/0304480), Kawamura et al. (US 2013/0311707), and Lin (US 2009/0319721).
With respect to claim 1 Chiueh teaches of a method for classifying data in a data storage device, comprising: receiving, by a controller of the data storage device, one or more streams of data associated with one or more logical block addresses (fig. 1; paragraph 34; where a write request associated with a LBA is received by the LFSM);
calculating a placement factor for each of the one or more logical block addresses (fig. 1; paragraph 29, 34; where the LFSM identifies the temperature using the BMT);
classifying each of the one or more logical block addresses as hot logical block addresses, warm logical block addresses, or cold logical block addresses (paragraph 34, 43, and 102); and
 routing each of the one or more streams of data associated with the hot logical block addresses to a hot open memory block of the data storage device, each of the one or more streams of data associated with the warm logical block addresses to a warm open memory block of the data storage device, and each of the one or more streams of data associated with the cold logical block addresses to a cold open memory block of the data storage device (fig. 13; paragraph 102; claim 1; where the logical block is written to an erase unit (EU) associated with its hot, warm, or cold temperature).

However, Tang teaches of calculating a placement factor for each of the one or more logical block addresses, wherein the placement factor for each of the one or more streams of data is individually calculated (fig. 6-7; paragraph 36, 39).
The combination of Chiueh and Tang fails to explicitly teach of (1) calculating an average placement factor based on the total number of logical block addresses in the data storage device; (2) comparing the placement factor of each of the one or more logical block addresses to the average placement factor; (3) classifying each of the one or more logical block addresses as hot logical block addresses, warm logical block addresses, or cold logical block addresses based on the comparison of the placement factor of each of the one or more logical block addresses to the average placement factor.
However, Kawamura teaches of calculating an average placement factor based on the total number of logical block addresses in the data storage device (fig. 19; paragraph 161, where the average number of writes to all the LBA groups is computed);

The combination of Chiueh, Tang, and Kawamura teaches of classifying each of the one or more logical block addresses as hot logical block addresses, warm logical block addresses, or cold logical block addresses based on the comparison of the placement factor of each of the one or more logical block addresses to the average placement factor (Tang, paragraph 40, 42; Kawamura, fig. 19; paragraph 161; where the write frequency is either high, medium, or low based on the comparison),
wherein the metadata update and recency count table is utilized in calculating the placement factor for each of the one or more logical block addresses (Tang, fig. 6-7, paragraph 39-40, 42-43; Kawamura, fig. 19; paragraph 159-161).
the metadata update and recency count table comprises a metadata entry update count for each of the one or more logical block addresses and a recency count for each of the one or more logical block addresses (Tang, fig. 6-7, paragraph 39-40, 42-43; Kawamura, fig. 19; paragraph 159-161; where the timestamp and write frequency in Tang and the write frequency of Kawamura are the claimed metadata entry update count and the recency count).
The combination of Chiueh, Tang, and Kawamura fails to explicitly teach of the metadata update and recency count table comprising an individual metadata entry update count for each of the one or more logical block addresses and an individual recency count for each of the one or more logical block addresses.

The combination of Chiueh, Tang, Kawamura, and Lin teaches of the metadata update and recency count table comprising an individual metadata entry update count for each of the one or more logical block addresses and an individual recency count for each of the one or more logical block addresses (Tang, fig. 6-7, paragraph 39-40, 42-43; Kawamura, fig. 19; paragraph 159-161; Lin, fig. 3-4; paragraph 24-25).
Chiueh and Tang are analogous art because they are from the same field of endeavor, as they are directed to storing data in solid state storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Chiueh and Tang before the time of the effective filing of the claimed invention to incorporate the determining a hot metric for each received LBA Chiueh as taught in Tang.  Their motivation would have been to improve the accuracy of hot data identification, and thus improving the efficiency of the system (Tang, paragraph 2).
Chiueh, Tang, and Kawamura are analogous art because they are from the same field of endeavor, as they are directed to storing data in solid state storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Chiueh, Tang, and Kawamura before the time of the effective filing of the claimed invention to incorporate the computing the write frequency for target LBAs in the combination of Chiueh and 
Chiueh, Tang, Kawamura, and Lin are analogous art because they are from the same field of endeavor, as they are directed to storing data in solid state storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Chiueh, Tang, Kawamura, and Lin before the time of the effective filing of the claimed invention to incorporate the tracking of the write frequency on an individual LBA basis in the combination of Chiueh, Tang, and Kawamura as taught in Lin.  Their motivation would have been to more accurately identify the different access characteristics of the data.
With respect to claim 2, Chiueh teaches of determining whether the each of the one or more logical block addresses has undergone one or more overwrites (paragraph 102); and
routing each of the one or more streams of data associated with the one or more logical block addresses that have been determined not to have undergone one or more overwrites to a cold open memory block of the data storage device (paragraph 102; where logical blocks that are almost never over-written are assigned as cold to a EU of cold blocks).
With respect to claim 3, the combination of Chiueh, Tang, Kawamura, and Lin teaches of updating, in a data classifier module of the data storage device, the metadata update and recency count table for each of the one or more logical block addresses, (Tang, fig. 6-7, paragraph 39-40, 42-43; Kawamura, fig. 19; paragraph 159-161; Lin, fig. 3-4; paragraph 24-25).
The reasons for obviousness are the same as indicated in claim 1 above.
With respect to claim 5, the combination of Chiueh, Tang, Kawamura, and Lin teaches of wherein the metadata entry update count is directly proportional to the number of times a logical block address has been referenced (Tang, paragraph 39; Lin, fig. 3-4; paragraph 24-25).
The reasons for obviousness are the same as indicated in claim 1 above.
With respect to claim 6, the combination of Chiueh, Tang, Kawamura, and Lin teaches of wherein the metadata entry update count is increased if a logical block address has been overwritten or updated (Tang, fig. 6-7, paragraph 39-40, 42-43; Kawamura fig. 19; paragraph 159-161; Lin, fig. 3-4; paragraph 24-25; where if the LBA group is updated or written, the write frequency can go from low to medium, or medium to high).
	The reasons for obviousness are the same as indicated in claim 1 above.
With respect to claim 7, the combination of Chiueh, Tang, Kawamura, and Lin teaches of wherein the recency count comprises a time stamp associated with each of the one or more logical block addresses, and wherein the time stamp increases when a corresponding logical block address has been updated (Tang, paragraph 39; where the timestamp is updated when a write occurs to the LBA).
The reasons for obviousness are the same as indicated in claim 1 above.
With respect to claim 8, the combination of Chiueh, Tang, Kawamura, and Lin teaches of wherein the recency count of a logical block address is increased each time the time stamp is increased (Tang, paragraph 39).
The reasons for obviousness are the same as indicated in claim 1 above.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiueh, Tang, Kawamura, and Gorobets et al. (US 2010/0174845) hereinafter Gorobets ‘845.
With respect to claim 14, Chiueh teaches of a method for classifying data in a data storage device, comprising: receiving, by a controller of the data storage device, one or more streams of data associated with one or more logical block addresses (paragraph 28, 34, 103);
determining that there is a stream switch of the one or more streams of data (paragraph 34, 103; where each write request is interpreted as a stream and the receipt of a new write request can be seen as the claimed stream switch);
determining whether each of the one or more streams of data that have been determined to have undergone a stream switch have further undergone one or more overwrites (paragraph 34, 103; as a write request was received for a LBA, it is clear that an overwrite occurs for the LBA);
 calculating, in a data classifier module of the data storage device, a placement factor for each of the one or more streams of data that have been determined to have undergone one or more overwrites (fig. 1; paragraph 29, 34; where the LFSM identifies the temperature using the BMT);
classifying each of the one or more streams of data as hot streams of data or warm streams of data based on the placement factor of each of the one or more streams of data (fig. 1; paragraph 29, 34; where the LFSM identifies the temperature using the BMT); and
routing the hot streams of data to a hot open memory block of a plurality of memory blocks and the warm streams of data to a warm open memory block of the plurality of memory blocks (fig. 13; paragraph 102; claim 1; where the logical block is written to an erase unit (EU) associated with its hot, warm, or cold temperature).

However, Tang teaches of calculating, in a data classifier module of the data storage device, a placement factor for each of the one or more streams of data that have been determined to have undergone one or more overwrites, wherein the placement factor for each of the one or more streams of data is individually calculated (fig. 6-7; paragraph 36, 39).
The combination of Chiueh and Tang fails to explicitly teach of (1) calculating an average placement factor based on the total number of logical block addresses in the data storage device; comparing the placement factor of each of the one or more logical block addresses to the average placement factor and (2) wherein a logical block address is classified as hot only when the placement factor of the logical block address is greater than the average placement factor, and wherein a logical block address is classified as warm only when the placement factor of the logical block address is greater than 50% of the average placement factor but less than 100% of the average placement factor.
However, Kawamura teaches of calculating an average placement factor based on the total number of logical block addresses in the data storage device (fig. 19; paragraph 161, where the average number of writes to all the LBA groups is computed);
comparing the placement factor of each of the one or more logical block addresses to the average placement factor (fig. 19; paragraph 161; where average number of writes is compared to the target LBA group’s number of writes; in the combination with Chiueh and Tang, it is the received LBA of Tang’s writes that are compared to the average).

However, Gorobets ‘845 teaches of wherein a logical block address is classified as hot only when the placement factor of the logical block address is greater than the average placement factor (paragraph 86; where wear leveling initiated is evidence of the classification being hot).
The combination of Chiueh, Tang, Kawamura, and Gorobets ‘845 teaches of wherein a logical block address is classified as warm only when the placement factor of the logical block address is greater than 50% of the average placement factor but less than 100% of the average placement factor (Gorobets ‘845, paragraphs 81-82, 131; Chiueh, paragraph 102).
Chiueh and Tang are analogous art because they are from the same field of endeavor, as they are directed to storing data in solid state storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Chiueh and Tang before the time of the effective filing of the claimed invention to incorporate the determining a hot metric for each received LBA Chiueh as taught in Tang.  Their motivation would have been to improve the accuracy of hot data identification, and thus improving the efficiency of the system (Tang, paragraph 2).
Chiueh, Tang, and Kawamura are analogous art because they are from the same field of endeavor, as they are directed to storing data in solid state storage.

Chiueh, Tang, Kawamura, and Gorobets ‘845are analogous art because they are from the same field of endeavor, as they are directed to storing data in solid state storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Chiueh, Tang, Kawamura, and Gorobets ‘845 before the time of the effective filing of the claimed invention to incorporate the classification of the data in the combination of Chiueh, Tang, and Kawamura as taught in Gorobets ‘845.  Their motivation would have been to more accurately identify the different access characteristics of the data.
With respect to claim 15, Chiueh teaches of wherein the one or more streams of data are sequential streams of data (paragraph 23, 29).
With respect to claim 16, Chiueh teaches of classifying each of the one or more streams of data that have not undergone one or more overwrites as cold streams of data, and routing the cold streams of data to a cold open memory block of the plurality of memory blocks (fig. 1, 13; paragraph 29, 34, 43, 102; claim 1; where the logical block is written to an erase unit (EU) associated with its hot, warm, or cold temperature).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiueh, Tang, Kawamura, and Gorobets ‘845 as applied to claim 14 above and in further view of  Gorobets et al. (US 2012/0297122) hereinafter Gorobets ‘112.
With respect to claim 17, the combination of Chiueh, Tang, Kawamura, and Gorobets ‘845 fails to explicitly teach of the placement factor is based on a metadata update and recency count table for each of the one or more streams of data.
However, Gorobets ‘112 teaches of the placement factor is based on a metadata update and recency count table for each of the one or more streams of data (paragraph 159-163).
Chiueh, Tang, and Gorobets ‘112 are analogous art because they are from the same field of endeavor, as they are directed to storing data in solid state storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Chiueh, Tang, Kawamura, Gorobets ‘845, and Gorobets ‘112 before the time of the effective filing of the claimed invention to incorporate the tracking the timestamp and write count for logical group in the logging module of the combination of Chiueh, Tang, Kawamura, and Gorobets ‘845 as taught in Gorobets ‘112.  Their motivation would have been to provide a fast response to access pattern change, while taking into account historical information (Gorobets ‘112, paragraph 160, 162).
Claims 18, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiueh, Tang, Lin, and Gorobets ‘112.
With respect to claim 18, Chiueh teaches of a data storage device, comprising: one or more memory devices comprising a plurality of memory blocks (fig. 1; paragraph 28);

a memory coupled to the controller, wherein the memory includes a flash transition layer and a log page coupled to the one or more memory devices (fig. 1; paragraph 10, 28-29, 31; BMT and logging module, respectively); and
a data classifier module located in the random access memory, the data classifier module coupled to the controller and the plurality of memory blocks (fig. 1; paragraph 29; BMT, logging module).
Chiueh fails to explicitly teach of (1) a random access memory coupled to the controller, (2) wherein the data classifier module is configured to store a metadata entry update count and a recency count of each of the one or more logical block addresses in a metadata update and recency count table, the metadata update and recency count table comprising an individual metadata entry update count for each of the one or more logical block addresses and an individual recency count for each of the one or more logical block addresses, wherein the metadata update and recency count table is stored in the log page, and (3) calculate a placement factor for each of the one or more logical block addresses, and wherein the placement factor for each of the one or more logical block addresses is individually calculated.
However, Tang teaches of wherein the data classifier module is further configured to calculate a placement factor for each of the one or more logical block addresses, and wherein the placement factor for each of the one or more logical block addresses is individually calculated (fig. 6-7; paragraph 36, 39-40).

However, Gorobets ‘112 teaches of caching address tables in RAM integrated on the controller (paragraph 23, 104), and 
wherein the data classifier module is configured to store a metadata entry update count and a recency count of each of the one or more logical block addresses (paragraph 159-163).
The combination of Chiueh, Tang, and Gorobets ‘112 teaches of wherein the metadata update and recency count table is stored in the log page (Chiueh, paragraph 29; Gorobets ‘112, paragraph 159-163; where in the combination the timestamps and write counts are stored in the cached logging module).
The combination of Chiueh, Tang, and Gorobets ‘112 fails to explicitly teach of the metadata update and recency count table comprising an individual metadata entry update count for each of the one or more logical block addresses and an individual recency count for each of the one or more logical block addresses
However, Lin teaches of the metadata update and recency count table comprising an individual metadata entry update count for each of the one or more logical block addresses and 
Chiueh and Tang are analogous art because they are from the same field of endeavor, as they are directed to storing data in solid state storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Chiueh and Tang before the time of the effective filing of the claimed invention to incorporate the determining a hot metric for each received LBA Chiueh as taught in Tang.  Their motivation would have been to improve the accuracy of hot data identification, and thus improving the efficiency of the system (Tang, paragraph 2).
Chiueh, Tang, and Gorobets ‘112 are analogous art because they are from the same field of endeavor, as they are directed to storing data in solid state storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Chiueh, Tang, and Gorobets ‘112 before the time of the effective filing of the claimed invention to incorporate the RAM caching address tables and tracking the timestamp and write count for logical group in the logging module of the combination of Chiueh and Tang as taught in Gorobets ‘112.  Their motivation would have been to provide a fast response to access pattern change, while taking into account historical information (Gorobets ‘112, paragraph 160, 162).
Chiueh, Tang, Gorobets ‘112, and Lin are analogous art because they are from the same field of endeavor, as they are directed to storing data in solid state storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Chiueh, Tang, Gorobets ‘112, and Lin before the time of the effective filing of the claimed invention to incorporate the tracking of the write frequency on an individual LBA basis in the 
With respect to claim 20, Chiueh teaches of wherein the data classifier module is further configured to classify each of the one or more streams of data as hot, warm, or cold based on the placement factor of each of the one or more streams of data (fig. 1; paragraph 29, 34; where the LFSM identifies the temperature using the BMT).
With respect to claim 21, Chiueh teaches of wherein the data classifier module is further configured to route each of the one or more streams of data to a hot open memory block of the plurality of memory blocks, a warm open memory block of the plurality of memory blocks, or a cold open memory block of plurality of memory blocks based on the classification of each of the one or more streams of data as hot, warm, or cold (fig. 13; paragraph 102; claim 1; where the logical block is written to an erase unit (EU) associated with its hot, warm, or cold temperature).
With respect to claim 22, Chiueh teaches of a data storage device, comprising: one or more memory devices comprising a plurality of memory blocks (fig. 1; paragraph 28);
means for receiving one or more streams of data associated with one or more logical block addresses (fig. 1; paragraph 28-29);
means for routing the hot streams of data to a hot open memory block of the plurality of memory blocks, routing the warm streams of data to a warm open memory block of the plurality of memory blocks, and routing the cold streams of data to a cold open memory block of the plurality of memory blocks (fig. 13; paragraph 102; claim 1; where the logical block is written to an erase unit (EU) associated with its hot, warm, or cold temperature).

However, Tang teaches of wherein the means for calculating a placement factor for each of the one or more logical block addresses comprises individually calculating the placement for each of the one or more logical block addresses (fig. 6-7; paragraph 36, 39-40).
The combination of Chiueh and Tang fails to explicitly teach of (1) means for updating a metadata update and recency count table for each of the one or more logical block addresses; (2) means for calculating a placement factor for each of the one or more streams of data associated with the one or more logical block addresses based on the metadata update and recency count table; (3) means for classifying each of the one or more streams of data associated with the one or more logical block addresses as hot streams of data, warm streams of data, or cold streams of data based on the placement factor.
However, Gorobets ‘112 teaches of means for updating a metadata update and recency count table for each of the one or more logical block addresses (paragraph 146, 159-163);

Lin teaches of the metadata update and recency count table comprising an individual metadata entry update count for each of the one or more logical block addresses and an individual recency count for each of the one or more logical block addresses (fig. 3-4; paragraph 24-25).
The combination of Chiueh, Tang, Gorobets ‘112, and Lin teaches of means for classifying each of the one or more streams of data associated with the one or more logical block addresses as hot streams of data, warm streams of data, or cold streams of data based on the placement factor (Chiueh, paragraph 34, 43, 102; Gorobets, paragraph 158-169).
The reasons for obviousness are the same as indicated in claim 18 above.
With respect to claim 23, Tang teaches of means for comparing the placement factor of each of the one or more streams of data associated with the one or more logical block addresses to an average placement factor (paragraph 37, 40, 42, 44).
Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiueh, Tang, Gorobets ‘112, Lin, Kawamura, and Gorobets ‘845.
With respect to claim 24, the combination of Chiueh, Tang, Gorobets ‘112 and Lin teaches of the limitations cited and described above with respect to claims 18 and 20-21 for the same reasoning as described with respect to claims 18 and 20-21.
The combination of Chiueh, Tang, Gorobets ‘112, and Lin fails to explicitly teach of (1) calculating an average placement factor based on the total number of logical block addresses in 
However, Kawamura teaches of calculating an average placement factor based on the total number of logical block addresses in the data storage device (fig. 19; paragraph 161, where the average number of writes to all the LBA groups is computed); 
comparing the placement factor of each of the one or more logical block addresses to the average placement factor (fig. 19; paragraph 161; where average number of writes is compared to the target LBA group’s number of writes; in the combination with Chiueh and Tang, it is the received LBA of Tang’s writes that are compared to the average).
The combination of Chiueh, Tang, Gorobets ‘112, Lin, and Kawamura fails to explicitly teach of wherein: a logical block address is classified as hot only when the placement factor of the logical block address is greater than the average placement factor, a logical block address is classified as warm only when the placement factor of the logical block address is greater than 50% of the average placement factor but less than 100% of the average placement factor, and a logical block address is classified as cold only when the placement factor of the logical block address is lower than 50% of the average placement factor.

a logical block address is classified as cold only when the placement factor of the logical block address is lower than 50% of the average placement factor (Gorobets ‘845, paragraphs 81-82, 131).
The combination of Chiueh, Tang, Gorobets ‘112, Lin, Kawamura, and Gorobets ‘845 teaches of a logical block address is classified as warm only when the placement factor of the logical block address is greater than 50% of the average placement factor but less than 100% of the average placement factor (Gorobets ‘845, paragraphs 81-82, 131; Chiueh, paragraph 102).
Chiueh, Tang, Gorobets ‘112, Lin, and Kawamura are analogous art because they are from the same field of endeavor, as they are directed to storing data in solid state storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Chiueh, Tang, Gorobets ‘112, Lin, and Kawamura before the time of the effective filing of the claimed invention to incorporate the computing the write frequency for target LBAs in the combination of Chiueh, Tang, Gorobets ‘112, Lin and compare them to the average write frequency of the LBAs to determine the appropriate destination area in the combination of Chiueh, Tang, Gorobets ‘112, Lin as taught in Kawamura.  Their motivation would have been to more effectively use the resources (Kawamura, paragraph 157).

It would have been obvious to one of ordinary skill in the art having the teachings of Chiueh, Tang, Gorobets ‘112, Lin, Kawamura, and Gorobets ‘845 before the time of the effective filing of the claimed invention to incorporate the classification of the data in the combination of Chiueh, Tang, Gorobets ‘112, Lin, Kawamura as taught in Gorobets ‘845.  Their motivation would have been to more accurately identify the different access characteristics of the data.
With respect to claim 25, Chiueh teaches of wherein the one or more streams of data are sequential streams of data (paragraph 23).
With respect to claim 26, Gorobets teaches of wherein the storage device further includes a storage address table module (paragraph 23, 104).
The reasons for obvious are the same as indicated above with respect to claim 18.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiueh, Tang, Kawamura, and Lin as applied to claim 3 above, and further in view of Gorobets ‘112.
With respect to claim 9, the combination of Chiueh, Tang, Kawamura, and Lin fails to explicitly teach of wherein the placement factor is equal to a predetermined metadata update count weightage multiplied by the metadata update count for the logical block address added to a predetermined recency count weightage multiplied by the recency count for the logical block address.
However, Gorobets ‘112 teaches of wherein the placement factor is equal to a predetermined metadata update count weightage multiplied by the metadata update count for 
Chiueh, Tang, Kawamura, Lin, and Gorobets ‘112 are analogous art because they are from the same field of endeavor, as they are directed to storing data in solid state storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Chiueh, Tang, Kawamura, Lin, and Gorobets ‘112 before the time of the effective filing of the claimed invention to incorporate the tracking the timestamp and write count for logical group in the combination of Chiueh, Tang, Kawamura, Lin as taught in Gorobets ‘112.  Their motivation would have been to provide a fast response to access pattern change, while taking into account historical information (Gorobets ‘112, paragraph 160, 162).
With respect to claim 10, Kawamura teaches of wherein the average placement factor is equal to a sum of the total placement factors for all valid logical block addresses divided by the total number of valid un-erased logical block addresses (paragraph 161).
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiueh, Tang, Kawamura, Lin as applied to claim 1, above, and further in view of Araki et al. (US 2011/0191521).
With respect to claim 11, the combination of Chiueh, Tang, Kawamura, and Lin fails to explicitly teach of wherein a logical block address is classified as hot if the placement factor of the logical block address is greater than the average placement factor.
However, Araki teaches of wherein a logical block address is classified as hot if the placement factor of the logical block address is greater than the average placement factor (fig. 16; paragraph 64, 124-128, 151).

It would have been obvious to one of ordinary skill in the art having the teachings of Chiueh, Tang, Kawamura, Lin, and Araki before the time of the effective filing of the claimed invention to incorporate the determining the temperature of the blocks in the combination of Chiueh, Tang, Kawamura, and Lin as taught in Araki.  Their motivation would have been to more efficiently use the storage.
With respect to claim 12, Araki teaches of wherein a logical block address is classified as cold if the placement factor of the logical block address is lower than 50% of the average placement factor (fig. 16; paragraph 64, 124-128, 151).
The reasons for obviousness are the same as indicated with respect to claim 11.
With respect to claim 13, the combination of Chiueh, Tang, Kawamura, Lin, and Araki teaches of wherein a logical block address is classified as warm if the placement factor of the logical block address is greater than 50% of the average placement factor but less than 100% of the average placement factor (Chiueh, paragraph 102; Araki, fig. 16; paragraph 64, 124-128, 151; in the combination, as Chiueh teaches that warm blocks are relatively stable, this suggests to one of ordinary skill in the art that they would be located within a margin around the average overwritten frequency).
The reasons for obviousness are the same as indicated with respect to claim 11.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 



/Michael Krofcheck/Primary Examiner, Art Unit 2138